Mr. Justice Waterman delivered the opinion of the Court. It is true that there is no direct evidence that appellant had any knowledge of any defect in the hoisting apparatus. The question in this regard is, was the defect such that as between master and servant, under the surrounding circumstances, the master is charged with a knowledge thereof which the servant is not. The master is bound to use reasonable care in providing safe machipery, appliances, surroundings, etc., and the servant, in the absence of notice that the machinery, etc., is unsafe or defective, has a right to rely upon the discharge by the master of his duty in respect to these things. Wharton on Neg., Sec. 211; T. W. & W. Ry. Co. v. Fredericks, 81 Ill. 294; Wood on Master & Servant, Sec. 329; C. & E. I. R. R. Co. v. Hines, 132 Ill. 161-169; Elliott v. Hall, 15 L. R. Q. B. 315. The servant is bound to take notice of what is before him and obvious to his senses. Wood on Master & Servant, Sec. 335. Defects which could not be discovered save by the exercise of extraordinary care, the master is not charged with knowledge of; he does not insure the safety or soundness of his machinery. C. C. & I. C. R. W. Co. v. Troesch, 68 Ill. 545. The master is presumed to have a knowledge of the principles upon which h-is machinery works, and therefore of the consequences likely to arise from defects of which he has notice. If an accident arise from a defect of which he had notice, he can not say that he did not think the defect to be of consequence. Wood on Master & Servant, Secs. 329 and 348. A servant is chargeable with notice of what is apparent, but not necessarily that the apparent is dangerous. He is chargeable with such knowledge of the character of what is apparent as, by his employment, he assumes to have, or from his education or experience he actually has. When machinery operates upon scientific principles that are not obvious, a common laborer is not presumed to have knowledge of the principles of operation. In the present case, the latch, by means of which the bucket was closed, opened and dumped, was constructed upon the principle that a force, pressing a latch at a right angle to a resisting surface, has a tendency to hold the latch against such surface; the effect of such pressure is obvious to most men, but a common laborer can not be presumed to understand the result that might follow if the angle, made by the latch with the resisting surface, became slightly obtuse. Feltham v. England, L. R. 2 Q. B. 46; McGowan v. La Plata Mining & S. Co., 3 McCrary, 393; Coombs v. New Bedford Cordage Co., 102 Mass. 573; O’Connor v. Adams, 120 Mass. 427; Smith v. Peninsular Car Works, 27 N. W. 662. It is contended in the present case that, in consequence of wear, the angle made by the latch with the resisting surface had become obtuse; there was evidence tending to sustain such contention, and the jury have so found. It is true that the plaintiff and defendant had equal opportunities for inspecting the bucket, and that there is no evidence that either had knowledge of the defect; but the defendant, as master, is charged with the duty of exercising reasonable care to see that the machinery provided is safe, and a servant has a right to rely upon the discharge of such duty; while the plaintiff, a servant, is only bound to take notice of such things as by the exercise of reasonable care he would have known. Wood on Master and Servant, Sec. 329; Wharton on Negligence, Sec. 211. In the present case it is questionable if the plaintiff, a common laborer, had he known of the defect, would have understood that it was dangerous. A knowledge of a defect, if he does not, or is not presumed to know it to be dangerous, will not defeat the claim of a servant for injury caused by such defect. Wharton on Negligence, Sec. 214; Patterson v. R. R. Co., 76 Penn. St. 389. As to knowledge of the defect, this case turns upon the duty of the master to exercise reasonable care in providing safe machinery and the right of the servant to rely thereon, as opposed to the obligation of the servant to know of defects which, by reasonable care, he could have ascertained, and the question whether this plaintiff did or is to be presumed to have known the dangerous character of the defect. As to the facts bearing upon these things, the finding of the jury is against the defendant. It is urged that the verdict, general and special, of the jury, is against the evidence. We are not prepared to say it is such as we should have found; judging from the written record before us, we must say that we should have been better satisfied had it been for the defendant. We can not say that there is no evidence or that the evidence is not sufficient to sustain the judgment. The case has been twice tried, two verdicts for the plaintiff have been found, and we see no reason for thinking that a third trial would result otherwise. The plaintiff has been injured; the defendant is a corporation; that juries in such cases allow their sympathies to influence their judgment is notorious. We can not say that this verdict is the result of passion or prejudice, while we may, from our common knowledge, believe the personality of the parties had much to do with it. We do not approve, entirely, of the course pursued with reference to the instructions to the jury, but we see no such error as requires a reversal of' this judgment, or any by which we think the defendant was improperly prejudiced. It appears that the case having once been tried, was again put upon trial before alVother cases, having, it would seem, precedence over it on the calendar, had been tried. That these other cases had not in some way lost their right to precedence does not appear; besides, a calendar is not a docket, within the meaning of Sec. 17, of Chap. 110, R. S. Titley v. Kaehler, 9 Ill. App. 537. The judgment of the Circuit Court is affirmed.